DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II – Figures 8 - 16 in the reply filed on July 11, 2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 17 “the upper” should be --the upper body--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walker (US 2020/0290545).
Walker disclose in figures 1 – 3C an occupant protection device which protects an occupant seated in a seat, comprising: an airbag (122) which is folded and accommodated as a bag shape made of a flexible sheet body; and a holder (122) configured to accommodate and hold the folded airbag, wherein: the holder is a long body where one end side is set as a fixed side end and is connected to one side surface side of the seat and the other end side is set as a movable side end and is configured to be connected to the other side surface side of the seat and is arranged in front of a waist of the occupant seated on the seat when the movable side end is connected to the side surface side of the seat (figure 1); the airbag is connected to an inflator (242) arranged on the seat side via a gas supply path portion arranged on the fixed end side, inflows inflation gas into the inside and inflates so as to protrude from the holder and toward the occupant side, and is configured to cover from an upper surface of a thigh of the occupant to a front surface of an upper body of the occupant when inflation is completed, the airbag including: a lower inflation portion (382) configured to cover the upper surface of the thigh when inflation is complete; an upper inflation portion (374) configured to cover the front surface of the upper; and a cross-inflation portion (382) arranged between the lower inflation portion and the upper inflation portion; and a length dimension of the holder is set to a dimension which secures a space for arranging the inflated cross-inflation portion between the waist and the holder when the inflation of the airbag is completed (claim 1). 
Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adomeit et al (DE 19724191); Young et al. (US 2020/0122667).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614